Citation Nr: 0824042	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-31 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
hypertension.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to April 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In October 2006, prior to the certification of this appeal, 
AMVETS revoked its power of attorney and withdrew as the 
veteran's representative.  The record reflects that written 
notice was provided to both the veteran and the RO.  The 
veteran has not indicated that he desires another 
representative, and the Board will proceed under the 
assumption that the veteran wishes to represent himself.  38 
C.F.R. § 20.608(a) (2007).    

In June 2007, after this appeal was certified to the Board, 
additional evidence was received without a waiver.  However, 
the Board finds that the evidence received is cumulative of 
evidence previously considered by the RO.  Therefore, a 
remand for RO consideration of the evidence is not required.  


FINDING OF FACT

The veteran's diastolic blood pressure readings have never 
been predominantly 100 or more and his systolic readings are 
not predominantly 160 or more.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA, to include notice with 
respect to the effective-date element of the claim, by letter 
mailed in July 2006.  Although this letter was not sent prior 
to the initial adjudication of the claim, the Board has 
determined that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of all 
required notice, the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had VCAA notice been provided at an earlier 
time.  Moreover, as explained below, the Board has determined 
that an initial compensable disability rating for a 
hypertension is not warranted.  Consequently, no effective 
date will be assigned so the failure to provide earlier 
notice with respect to that element of the claim is no more 
than harmless error.

The record reflects that service treatment records and 
pertinent VA medical records have been obtained and that the 
veteran has been afforded an appropriate VA examination.  The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim, and the Board is 
unaware of any such outstanding evidence.  Therefore, the 
Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).  

The Rating Schedule provides that a 10 percent evaluation is 
warranted for hypertension if diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more; or if there is a history of diastolic pressure 
predominantly 100 or more and continuous medication is 
required for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

The medical evidence of record establishes that the veteran's 
diastolic pressure has never been predominantly 100 or more 
and that his systolic pressure has never been predominantly 
160 or more.  Diastolic readings equal to or greater than 100 
are noted in a February 1995 service treatment record and in 
January 2001 and May 2004 VA outpatient treatment records.  
Systolic readings greater than 160 are noted in VA outpatient 
treatment records dated in January 2001, March 2001, and May 
2004.  However, dozens of other blood pressure readings 
measured between 1995 and 2006 reflect diastolic readings 
below 100 and systolic readings below 160.

The Board acknowledges the statements of the veteran and his 
sister that his hypertension is not controlled by his 
medication; that his blood pressure readings vary; and that 
his disability is severe enough to warrant a compensable 
disability rating.  However, as discussed above, the medical 
evidence clearly establishes that the veteran's diastolic 
pressure predominantly has been below 100 and that his 
systolic pressure predominantly has been below 160.  
Accordingly, an initial compensable rating for hypertension 
is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran's hypertension warranted a compensable rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered whether the veteran's claim 
should be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2007).  The record reflects that the 
veteran has not required frequent hospitalization for his 
hypertension and that the manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability at 
issue would be to a compensable degree.  Therefore, the Board 
has determined that referral of the claim for extra-schedular 
consideration is not warranted.


ORDER

Entitlement to an initial compensable disability rating for 
hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


